Case 1:20-cv-23564-MGC Document 101 Entered on FLSD Docket 08/16/2021 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION


    DAVID WILLIAMS, CAROLL
    ANGLADE, THOMAS MATTHEWS,
    MARITZA ANGELES, and HOWARD
    CLARK, individually, and on
    behalf of other similarly situated individuals,       CASE NO. 1:20-cv-23564-MGC

              Plaintiffs,

    v.

    RECKITT BENCKISER LLC and RB
    HEALTH (US) LLC,

              Defendants.

                                          NOTICE OF FILING

             Pursuant to the Court’s August 14, 2021 Order, Plaintiffs give notice of the filing of
   the Supplemental Declaration of Brian Devery, Esq. of Angeion Group Regarding Claim
   Filing.

   Dated: August 16, 2021                             Respectfully submitted,
                                                      /s/ Jonathan B. Cohen
                                                      Jonathan B. Cohen (Fla. Bar No. 27620)
                                                      Rachel Soffin (Fla. Bar No. 18054)
                                                      MILBERG COLEMAN BRYSON
                                                      PHILLIPS GROSSMAN, PLLC
                                                      First Tennessee Plaza
                                                      800 S. Gay Street, Suite 1100
                                                      Knoxville, TN 37929
                                                      Telephone: (865) 247-0080
                                                      Facsimile: (865) 522-0049
                                                      jcohen@milberg.com
                                                      rsoffin@milberg.com

                                                      Daniel K. Bryson*
                                                      Martha A. Geer*
                                                      Patrick M. Wallace*
Case 1:20-cv-23564-MGC Document 101 Entered on FLSD Docket 08/16/2021 Page 2 of 3




                                     MILBERG COLEMAN BRYSON
                                     PHILLIPS GROSSMAN, PLLC
                                     900 West Morgan Street
                                     Raleigh, NC 27603
                                     Telephone: (919) 600-5000
                                     Facsimile: 919-600-5035
                                     dbryson@milberg.com
                                     mgeer@milberg.com
                                     pwallace@milberg.com

                                     Matthew D. Schultz (Fla. Bar No. 640326)
                                     LEVIN, PAPANTONIO, THOMAS,
                                     MITCHELL, RAFFERTY & PROCTOR, PA
                                     316 S. Baylen St., Suite 600
                                     Pensacola, FL 32502
                                     Telephone: (850) 435-7140
                                     Facsimile: (850) 436-6140
                                     mschultz@levinlaw.com

                                     Jonathan Shub*
                                     SHUB LAW FIRM LLC
                                     134 Kings Highway East, Second Floor
                                     Haddonfield, NJ 08033
                                     Telephone: 856-772-7200
                                     jshub@shublawyers.com

                                     Nick Suciu*
                                     BARBAT, MANSOUR, & SUCIU PLLC
                                     1644 Bracken Rd.
                                     Bloomfield Hills, MI 48302
                                     Telephone:(313) 303-3472
                                     nicksuciu@bmslawyers.com

                                     *Admitted pro hac vice


                                     Attorneys for Plaintiffs and the Class
Case 1:20-cv-23564-MGC Document 101 Entered on FLSD Docket 08/16/2021 Page 3 of 3




                                  CERTIFICATE OF SERVICE


          I hereby certify that on August 16, 2021, I caused the foregoing to be filed via the

   Court’s electronic filing system which will notify all counsel of record of the same.

                                               /s/ Jonathan B. Cohen
                                               Jonathan B. Cohen
